105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Johnny WARREN, Appellant,v.Mexico CHIQUITO, Appellee.
No. 95-3402.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 24, 1996.Decided Jan. 2, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Johnny Warren appeals from the district court's1 entry of judgment for defendant after a bench trial in his employment discrimination action.  In the absence of a trial transcript, we cannot review the district court's factual findings for clear error.  See Meroney v. Delta Int'l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir.1994).  Accepting those findings as true, we agree that Warren did not establish a prima facie case of race discrimination.  See Miner v. Bi-State Dev.  Agency, 943 F.2d 912, 913-14 (8th Cir.1991) (plaintiff who failed to prove performance was adequate failed to establish prima facie case of race discrimination).  As to Warren's allegations regarding his appointed counsel's representation below, we note that a civil litigant has no constitutional right to effective assistance of counsel.  See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir.1988).  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Susan Webber Wright, United States District Judge for the Eastern District of Arkansas